Citation Nr: 0725279	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for Horner's syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 






INTRODUCTION

The veteran had active service from December 1964 to April 
1981. 

This matter comes before the Board of Veterans Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO granted entitlement to 
38 U.S.C.A. § 1151 compensation benefits for Horner's 
syndrome and assigned a noncompensable disability rating, 
effective August 20, 2002.  In July 2004 the RO granted a 10 
percent disability rating for Horner's syndrome, effective 
August 20, 2002. 


FINDING OF FACT

The veteran's Horner's syndrome is characterized by 
anhydrosis, slight ptosis, and right eye irritation; symptoms 
that are reflective of no more than moderate, incomplete 
paralysis.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for Horner's syndrome have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. § 4.124a, 
Diagnostic Code 8299-8207 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical records, the veteran's lay statements in support of 
the claim, VA compensation and pension examination reports, 
private treatment records, and VA medical records. Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf. The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

Increased Rating

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993). Because the veteran has appealed the initial rating, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending. Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

The veteran contends that his Horner's syndrome is more 
severely disabling than the currently assigned 10 percent 
disability rating indicates.  38 U.S.C.A. § 1151 compensation 
benefits for Horner's syndrome were established by May 2003 
rating decision.  A noncompensable disability rating was 
assigned, effective August 20, 2002.  In July 2004 the RO 
increased the veteran's noncompensable disability rating to 
10 percent disabling, effective August 20, 2002.  

The veteran's Horner's syndrome is evaluated pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8299-8207. Hyphenated 
diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned. 38 C.F.R. § 4.27 (2006).  
Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8207, 
pertaining to paralysis of the seventh (facial) cranial 
nerve, incomplete, moderate paralysis warrants an evaluation 
of 10 percent. Incomplete, severe paralysis warrants an 
evaluation of 20 percent. Complete paralysis warrants an 
evaluation of 30 percent. A Note to Diagnostic Code 8207 
provides that ratings are dependent upon relative loss of 
innervation of facial muscles. When the involvement is wholly 
sensory, the rating is to be for the mild, or, at most, the 
moderate degree. 38 C.F.R. § 4.124a.

The veteran underwent an anterior C5-6 diskectomy and fusion 
in August 2002 to correct severe right arm pain and weakness. 
In September 2002 the veteran reported he was not perspiring 
on the right side of his face. He also noted that his right 
eye did not open as widely as the left.  The veteran also 
stated that he was experiencing blurred vision in the right 
eye.  He denied other neurological symptoms. On examination, 
the right side of the veteran's face was dry compared to the 
left side. Partial ptosis, or drooping, of the right eye was 
noted.  The veteran's physician diagnosed Horner's syndrome. 

October 2002 VA treatment records reflect continued 
complaints of right-sided anhydrosis, as well as blurred 
vision.  On examination, his pupillary movements were normal 
and his pupils were equal and symmetric.  Although the 
veteran complained of blurry vision, his visual fields were 
good and he was able to read a card at a close distance. His 
physician concluded his ptosis had resolved.

February 2003 VA treatment records indicate the veteran 
continued to experience slight ptosis and right-sided 
anhydrosis. His physician noted that the veteran was doing 
extremely well neurologically.  The veteran's Horner's 
syndrome was stable in March 2003, with decreased sweating on 
his right face and neck.  The veteran's right eye irritation 
was soothed by eye drops. On examination, his extraocular 
muscles were intact without nystagmus.  His face was 
symmetric with normal strength and sensation and his tongue 
and palate were midline. The veteran's hearing was intact. 

May 2003 VA ophthalmology records indicate the veteran's 
lids, lacrima, and lashes were within normal limits with no 
ptosis on examination.  His physician noted that right-sided 
anhydrosis was the only remaining manifestation of Horner's 
syndrome.  In August 2003 the veteran's physician concluded 
the decreased vision in his right eye was caused by the 
progression of his cataract. November 2003 VA treatment 
records indicate the veteran's Horner's syndrome was stable. 
In March 2004, the veteran's extraocular muscles were intact 
without nystagmus.  His face was symmetric with normal 
strength and sensation.  His tongue and palate were midline. 
His hearing was intact. The veteran's physician concluded his 
Horner's syndrome was stable.  He recommended the veteran 
continue to use his eye drops. 

In light of the evidence of record, the veteran is not 
entitled to a disability rating in excess of 10 percent for 
Horner's syndrome.  Although the veteran's Horner's syndrome 
is evaluated as paralysis of the seventh cranial nerve, his 
neurological symptoms are mild.  In this regard, his face is 
symmetric with normal strength and sensation. The 
manifestations of the veteran's Horner's syndrome are 
primarily slight ptosis, anhydrosis, and irritated right eye 
which requires the use of eye drops. The slight ptosis and 
irritated eye noted on examination do not result in decreased 
vision. On the contrary, August 2003 medical records indicate 
the veteran's blurred vision is attributed to progression of 
his cataract. The Board concludes that the present 
manifestations of the veteran's Horner's syndrome involve no 
more than incomplete, moderate paralysis of the seventh 
cranial nerve.  

The Board concludes, therefore, that the criteria for a 
disability rating in excess of 10 percent for Horner's 
syndrome are not met. Further, the evidence does not reveal 
manifestations of Horner's syndrome warranting a rating 
higher than already granted for a specific period or "staged 
rating" at any time since the effective date of the claim. 
Fenderson, 12 Vet. App. 119, 126-27 (1999). As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  


Extraschedular Rating

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application to the regular schedular rating standards.  

There is no evidence that the veteran's Horner's syndrome has 
resulted in frequent hospitalizations during the time period 
relevant to his December 2002 claim for 38 U.S.C. § 1151 
compensation benefits. The veteran is unemployed due to 
nonservice-connected disabilities present before the onset of 
Horner's syndrome. In the absence of evidence documenting 
exceptional or unusual circumstances, the veteran's Horner's 
syndrome alone does not place him in a position different 
from other veterans with a 10 percent rating.  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to 38 U.S.C.A. § 1151 benefits in 
correspondence dated March 2003.  This notice was provided 
prior to adjudication of the claim in May 2003.  Notice 
regarding entitlement to an increased disability rating was 
provided to the veteran in correspondence dated August 2003.  
The veteran's claim for an increased disability rating was 
adjudicated in July 2004.  The aforementioned notification 
letters informed the veteran of the evidence he was required 
to submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  Because an 
increased rating has been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service and VA medical records, and provided the veteran 
VA medical examinations in April 2003 and April 2004.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to this appeal.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of this claim and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating this claim. 


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for Horner's syndrome is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


